Citation Nr: 0903685	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
liver disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 1979 
and from July 1980 to July 1990.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
a liver disability and hypertension because evidence 
submitted was not new and material.  

On the veteran's April 2007 substantive appeal (VA Form 9), 
the veteran indicated that he only wished to appeal the 
issues of entitlement to service connection for a liver 
disability and hypertension.  Thus, issues of entitlement to 
service connection for hearing loss and tinnitus are not 
currently on appeal.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1990 rating decision, the RO 
denied service connection for elevated liver function and 
hypertension.
 
2.  Evidence received since the October 1990 rating does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a liver disability.

3.  Evidence received since the October 1990 rating relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for hypertension.



CONCLUSIONS OF LAW

1.  The October 1990 rating decision which denied service 
connection for elevated liver function and hypertension is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  The evidence received subsequent to the October 1990 
rating decision, with respect to service connection for a 
liver disability, is not new and material; the claim for 
service connection for a liver disability not is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2008).

3.  The evidence received subsequent to the October 1990 
rating decision, with respect to service connection for 
hypertension, is new and material; the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303, 3.307, 3.309, 3.317, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a December 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A May 2006 letter, which addressed the veteran's claim for a 
liver disability, provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
May 2006.  The RO readjudicated the case in a March 2007 
statement of the case.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  With respect to the veteran's claim for 
hypertension, the RO can correct any such notice deficiency 
on remand.  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The December 2004 
VCAA notice letter provided the veteran with an explanation 
of the meaning of both "new" and "material" evidence; and 
provided notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

The veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).



The RO previously considered and denied the veteran's claims 
for service connection for a liver disability and 
hypertension in an October 9, 1990 rating decision.  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The last final rating decision was in October 1990.  At the 
time of the October 1990 denial, the RO found that the 
veteran did not have a chronic liver disability, and he did 
not have a diagnosis of essential hypertension.  At that 
time, evidence of record included service treatment records 
and a September 1990 VA examination.  Service treatment 
records at that time indicated that the veteran was started 
on INH (isoniazid) therapy for a positive tuberculosis skin 
test from October 1988 to February 1989.  The veteran was 
taken off of the medication after three months because of 
elevated liver function tests.  On post-service VA 
examination in September 1990, after review of the records 
and examination of the veteran, the diagnoses included 
elevated liver function test probably secondary to INH which 
was now normal by laboratory studies.  Examination of the 
liver revealed no abnormalities.  Thus, the Board finds that 
new and material evidence in this case must establish that 
the veteran has a currently diagnosed liver disability and 
currently diagnosed hypertension.  

Evidence received subsequent to the October 1990 rating 
decision, in relation to the veteran's current claims, 
includes private treatment reports dated from 1991 to 2005 
and a private treatment report dated in January 2007.  This 
evidence is new in that it has not previously been submitted.  

Private treatment reports dated from 1991 to 2005 note that 
the veteran had an elevated liver function test and elevated 
liver enzymes.  Private treatment reports include documented 
blood pressure readings from 1991 to 1995.  The veteran was 
diagnosed with hypertension in 1994.   

In a January 2007 treatment report, Dr. R.L.S. stated that 
the veteran was treated with INH therapy which caused an 
elevated liver function test.  He opined that it is at least 
as likely as not that INH therapy in service caused the liver 
to be sensitized so that the veteran could not tolerate 
cholesterol lowering medications.  He stated that it was 
possible that his liver may have finally improved over the 
last 17 years; however, during this time, he was unable to be 
treated for coronary disease due to his INH therapy.  The 
veteran's January 2007 diagnoses included arteriosclerotic 
heart disease, hyperlipidemia, previous elevated left 
ventricular test secondary to INH therapy, type II diabetes 
mellitus, obesity, and hypertension.  Dr. R.L.S. stated that 
the veteran was stable and asymptomatic at that time. 

Liver Disability

The Board finds, with respect to the veteran's claim for 
service connection for a liver disability, that the new 
evidence submitted is not material.  Post-service private 
treatment reports reflect elevated liver function tests.  Dr. 
R.L.S. indicated in January 2007, that the veteran was not 
able to tolerate cholesterol lowering medications because it 
was likely that his liver was sensitized due to INH therapy 
in service.  Nonetheless, the veteran did not have any 
diagnoses related to a chronic liver disease at the time of 
the January 2007 report; no liver symptomatology or pathology 
was reported and the examiner noted that the veteran was 
asymptomatic at the time.  Essentially, the veteran is not 
shown to have underlying liver disability associated with 
elevated liver function test results.

As noted above, new and material evidence must establish that 
the veteran has a currently diagnosed liver disability.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  New 
evidence received since the October 1990 Board decision does 
not reflect a currently diagnosed liver disability.  Thus, 
new evidence submitted in this regard is not material.  See 
38 C.F.R. § 3.156(a) (2008). 

The preponderance of the evidence is against finding that the 
veteran has submitted "new and material evidence" sufficient 
to reopen a claim of entitlement to service connection for a 
liver disability.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.

Hypertension

The Board finds, with respect to the veteran's claim for 
service connection for hypertension, that the new evidence 
submitted is material.  Private treatment reports show that 
the veteran was treated for hypertension since 1994.  The 
veteran has a current diagnosis of hypertension.  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for hypertension.  

As explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claim for service connection for hypertension.


ORDER

The application to reopen a claim of entitlement to service 
connection for a liver disability is denied.

The claim of entitlement to service connection for 
hypertension is reopened, and to this extent only, the appeal 
is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).

The veteran has not yet been afforded a VA examination.  He 
has a current diagnosis of hypertension.  Service treatment 
records include one 1974 notation of hypertension.  The 
veteran was also treated for hyperlipidemia in service.  
Several blood pressure readings are documented in service 
treatment records and post-service treatment records.  In 
light of the "low threshold" announced in McLendon v. 
Nicholson, the Board finds that a remand for a VA examination 
is necessary to determine if the veteran's currently 
diagnosed hypertension is etiologically related to his 
military service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if the veteran's 
hypertension was incurred in service, 
or if it manifested to a compensable 
degree within one year of the veteran's 
separation from service or is otherwise 
related to the veteran's military 
service.  The claims folder should be 
made available to the examiner for 
review before the examination.  The 
examiner must review the entire claims 
folder to include available service 
records.  The examiner should state 
whether it is at least as likely as not 
that hypertension was incurred in 
service or within one year of the 
veteran's separation from service or is 
otherwise related to the veteran's 
military service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
discuss findings contained in the 
veteran's available service records and 
post-service records.  

2.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


